Citation Nr: 0807829	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

 Entitlement to a higher initial rating for traumatic right 
knee strain with arthritis, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO granted 
service connection and assigned a 10 percent initial rating 
for a posttraumatic right knee strain with arthritis.  Since 
that time, the initial rating was increased to 20% effective 
July 2003, the date the veteran filed his claim.   The 
veteran appeals for a higher initial rating.

In a letter dated October 11, 2007, the RO declined to accept 
the veteran's notice of disagreement (NOD) to the denial of 
service connection for depression because it did not bear his 
"written signature."  It is not clear when this document, 
i.e., the NOD, was prepared or received.  (VA regulations do 
not require a written signature on a notice of disagreement.)  

FINDINGS OF FACT

1.  The medical evidence reveals that the veteran's right 
knee has erosive medial changes to the medial femoral 
condyle, thinning and irregularity of the cartilage in the 
medial joint compartment with extensive degenerative changes 
of the medial meniscus, minor myxoid degenerative change in 
lateral meniscus, and cruciate and collateral ligaments 
intact.

2.  The veteran's right knee has traumatic arthritis with 
osteophyte formation, joint pain and some limitation of 
motion.


CONCLUSIONS OF LAW

1.   The veteran's service connected degenerative changes of 
the articular cartilage and the medial meniscus of the right 
knee is assigned a 20 percent rating, the only rating 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2007).

2.  The scheduler criteria for a separate rating for right 
knee arthritis have been met under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A September 2003 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for a right knee disability.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The VCAA letter requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

As the January 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
posttraumatic right knee strain with arthritis, this claim is 
now substantiated.  As such, his filing of a notice of 
disagreement as to this determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  

In cases like this one, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been substantiated; thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the veteran's claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service medical records, private medical records and VA 
examination reports.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The 
veteran responded to the VCAA in the September 2003 statement 
in support of his claim by providing additional information 
regarding treatment for his right knee.  The VA provided the 
veteran an examination in November 2003 for his knee joints.  
After the veteran filed his notice of agreement asserting 
that his right knee disability was worse, the VA provided 
another examination in October 2004 for his right knee joint.  
In April 2006, the veteran sent in a statement stating that 
he had no more information or evidence to give to the VA to 
substantiate his claim.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II. Merits of the Claim for an Increase Rating

Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis (established by X-ray findings) is rated 
under Diagnostic Code 5003 based on limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Degenerative arthritis, when established by X-ray findings, 
will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  On September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which found that a 
veteran could receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258, 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent evaluation. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The veteran filed a claim for a right knee disability in July 
2003.  In a January 2004 rating decision, the RO granted the 
veteran's claim and assigned a 10 percent rating with an 
effective date of July 2003.  The veteran claims he should 
have received a higher initial rating in his September 2004 
notice of disagreement.  In April 2005, the RO increased the 
initial rating to 20 percent in the statement of the case.

The veteran is currently rated pursuant to 38 C.F.R § 4.71a, 
Diagnostic Code 5258, for dislocated cartilage with frequent 
episodes of "locking," pain, and effusion into the joint at 
20 percent for the period July 2003 and forward.  Diagnostic 
Code 5258 only allows for a 20 percent disability.  
Therefore, the veteran cannot receive a higher initial rating 
than 20 percent under 38 C.F.R § 4.71a, Diagnostic Code 5258 
for right knee strain.

The Board will also consider whether the veteran is entitled 
to a separate rating for his right knee disability under 
other diagnostic codes.   The VA Office of General Counsel 
has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  Although the General Counsel has not offered an 
opinion on whether compensating a claimant for separate 
functional impairment under Diagnostic Code 5258 and 5003, 
that conclusion is not inconsistent with the above General 
Counsel opinion.  Furthermore, the United States Court of 
Veterans Appeals held that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Diagnostic Code 5258 and 5003 may apply to different 
disabilities or to different manifestations of the same 
disability.  In this case, Diagnostic Code 5258 relates to 
damage or deterioration to cartilage and Diagnostic Code 5003 
deals with deterioration of the bone, including development 
of osteophytes as confirmed by x-ray.  

In this case, the Board finds that the manifestations 
compensated under Diagnostic Code 5258 are not the same as 
the manifestations of limitation of motion contemplated under 
Diagnostic Code 5003.  The veteran's symptomology includes 
locking of the knees, arthritis in addition to osteophyte 
formation of the medial compartment, small joint effusion, 
erosive changes in the medial femoral condyle, thinning and 
irregularity of the articular cartilage over the medial joint 
compartment with extensive degenerative changes of the medial 
meniscus, minor myoxid degenerative changes in the lateral 
meniscus, and painful movement.  See VA examination reports 
November 2003 and October 2004; private medical records dated 
October 2004 and September 2004, private MRI scan October 
2004.  The medical evidence also provides evidence of both 
osteoarthritis and cartilage damage, therefore, a separate 
rating may be assigned under Diagnostic Code 5003.  

In the November 2003 and October 2004 VA examination, the x-
rays of the veteran's right knee revealed mild degenerative 
joint disease.   The November 2003 examination revealed that 
the veteran could flex his knee to 75 degrees with pain 
occurring at 68 degrees.  The veteran had full extension at 0 
degrees.  The October 2004 VA examination revealed flexion to 
100 degrees with pain at 100 degrees and full extension to 0 
degrees without pain.  The VA examiner noted in November 2004 
that there was no loss of motion due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therefore, the veteran 
does not meet the flexion or extension limitations under 38 
C.F.R § 4.71a, Diagnostic Codes 5260 and 5261.  However, even 
though the veteran does not meet the above requirements, the 
veteran had painful motion at two VA examinations and x-ray 
reports reveal arthritis, including osteophyte formation, in 
his right knee, a major joint; thus, the veteran will be 
awarded a separate rating of 10 percent.     

There is no basis for a separate rating under Diagnostic Code 
5257.  Although the symptoms of the veteran's right knee 
disability might suggest instability under Diagnostic Code 
5257, those symptoms are already included under Diagnostic 
Code 5258.  The evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited. 
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes. Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  In Esteban, the Court found that the critical 
element was that none of the symptomatology for any of the 
conditions was duplicative of or overlapping with the 
symptomatology of the other conditions.  In this case, the 
degeneration of the cartilage in the knee, including the 
medial and lateral meniscus, erosive changes to the medial 
femoral condyle, complaints by the veteran of frequent 
locking of the knees were symptoms applied under Diagnostic 
Code 5258.  These same symptoms could also be used as 
evidence of a possible instability of the knee under 
Diagnostic Code 5257.  These symptoms are most closely 
aligned with cartilage damage under Diagnostic Code 5258.  In 
addition, the October 2004 VA examination and the October 
2004 private medical report state that the cruciate and 
collateral ligaments appear intact, which suggest that there 
is no additional or severe instability of the knee.  If the 
cartilage damage was rated under Diagnostic Code 5257, there 
is still no evidence of severe right knee instability and 
therefore, the disability would not be rated higher than 20%.  
Thus, a separate rating under Diagnostic Code 5257 is not 
warranted.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there has been no showing that the veteran's 
service-connected left knee disability has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  The schedular rating criteria for 
rating the knees contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
post traumatic right knee strain is denied.

Entitlement to a separate rating of 10 percent for right knee 
osteoarthritis is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


